Title: Gabriel de Sartine to the Commissioners, 1 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       A Versailles le 1 8bre 1778
      
      Des raisons particulieres, Messeurs, m’ayant determiné a proposer a Sa Majesté d’accorder au Sieur Fagan trois passeports pour trois navires anglois qui doivent transporter des Marchandises de France, en Angleterre sous une caution convenable. Le Sieur Fagan desireroit que les corsaires americains ne troublassent pas cette navigation protégée par sa Majesté. Je vous prie de vouloir bien lui donner a cet égard toutes les Suretés qui Seront en votre pouvoir, et lui accorder les Passeports, ou tel autre Acte que vous croirez propre, à assurer la Tranquilité de ce Commerce dont l’objet ne consistera que dans des Marchandises appartenantes a des Francoise.
      J’ai l’honneur d’etre avec une Consideration tres distinguée Messieurs, Votre tres humble et tres obeissant serviteur.
      
       De Sartine
      
     